DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21 – 31 and 40 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 30, 2021.
Applicant's election with traverse of Invention II (claims 32 – 39) in the reply filed on August 30, 2021 is acknowledged.  The traversal is on the ground(s) that claims of Inventions I and II are not mutually exclusive.  This is not found persuasive because the process of Invention I requires the step of “mounting a jib crane uptower to the nacelle housing, the jib crane operable to maneuver and lift components of the wind turbine … without using a large crane capable of removing the drive train assembly from the wind turbine,” which is not required by the process of Invention II. Likewise, the process of Invention II requires a “crane [which] is sectionable in to components and … assembling the components of the crane uptower,” which is not required by the process of Invention I.
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 32 – 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 10,851,764. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claims 32 – 39 of the instant application are taught by claims 1 – 18 of ‘764.
Regarding claim 32 of the instant application, Examiner notes that the combination of claims 1 and 5 – 7 teach each of the limitations of claim 32 of the instant application.
Claims 32 – 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 15 of U.S. Patent No. 9,909,559 in view of Holloway (U.S. Patent Application Publication Number 2015/0086367). Regarding claim 32 of the instant application, claims 1 – 3 teach of the limitations of claim 32 of the instant application, except for ‘the main shaft having a first end mechanically coupled to one or more turbine blades and the main shaft having a second end mechanically coupled to a gear box.’ Holloway teaches a wind turbine (figure 1, element 10 being the ‘wind turbine’; page 1, paragraph 18) having a main shaft (figure 2, element 18 being the ‘main shaft’; page 1, paragraph 18), wherein the main shaft has a first end mechanically coupled to one or more turbine blades (pages 1 and 2, paragraphs 18 and 21) and a second end mechanically coupled to a gear box (page 2, paragraph 21). It would have .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 – 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation “components of the wind turbine.” It I unclear as to whether Applicant intends the limitation to refer to the ‘components of the wind turbine’ previously set forth in claim 32, or whether Applicant intends to set forth a second set of ‘component,’ separate and independent from those previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘components of the wind turbine’ previously set forth.
Claim 35 recites the limitation “the additional crane is operable to lift and position the components in order to assemble the additional crane.” The limitation is indefinite for several reasons. First, it is unclear as to whether Applicant intends “the components” to refer to the ‘components of the wind turbine’ or the ‘components of the crane,’ each of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway (U.S. Patent Application Publication Number 2015/0086367) in view of Bennett (International Publication Number WO 2013/000469 A1).
As to claim 32, Holloway teaches a method for performing maintenance of a wind turbine (abstract) the wind turbine comprising a main shaft with a first end mechanically coupled to one or more turbine blades (figure 2, element 40 being the ‘main shaft’; pages 1 and 2, paragraphs 18 and 21) and a second end mechanically coupled to a gear box (figure 2, element 44 being the ‘gear box’; page 2, paragraph 21), the method comprising the steps of: mounting a crane uptower to a nacelle housing, the crane operable to maneuver and lift components of the wind turbine (figures 3 - 6, element 120 being the ‘crane’; pages 3 – 4, paragraphs 33 – 37); and wherein the crane is sectionable into components and, wherein the mounting further comprises assembling 
However, while Holloway teaches employing the crane to remove and install various components of the wind turbine (pages 3 – 4, paragraphs 33 – 37), Holloway does not teach resisting rotation of the main shaft during maintenance of the wind turbine. Bennett teaches a method for performing maintenance of a wind turbine (abstract), the method comprising: mounting a wench uptower to a nacelle housing, the wench operable to maneuver and lift components of the wind turbine (figures 1 and 2, element 2 being the ‘wench’; page 5, lines 10 – page 6, line 5 and page 7, lines 10 – 21), and employing the wench to remove and install various components of the wind turbine (page 8, lines 20 – 30). Holloway further teaches installing a rotor lock in order to resist rotation of the main shaft during maintenance of the wind turbine (page 8, lines 3 – 5). It would have been obvious to one skilled in the art to install a rotor lock onto the main shaft of Holloway, as taught by Bennett, because one skilled in the art would have recognized that locking the main shaft during maintenance would act to help prevent injury to operators and more easily allow access and maintenance of the wind turbine components.
As to claim 38, Bennett teaches that the rotor lock circumscribes at least a portion of the main shaft when installed (page 8, lines 3 – 5).
Claims 33 - 36 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway in view of Bennett as applied to claim 32 above, and further in view of Guarro (U.S. Patent Application Publication Number 2007/0200103).
As to claims 33 and 34, while Holloway teaches assembling the components of the crane uptower, Holloway does not teach how to locate the components of the crane uptower of the wind turbine. Guarro teaches a method for performing maintenance of a wind turbine (abstract), the method comprising the step of: mounting a wench uptower to a nacelle housing, the wench operable to maneuver and lift components of the wind turbine (figures 8 and 9, element 5 being the ‘wench’; page 3, paragraph 42). Guarro further teaches mounting an additional crane on the nacelle housing, the crane operable to maneuver and lift the components of the wind turbine (figures 5 – 9, element 6 being the ‘additional crane’; page 3, paragraph 41), wherein the additional crane is utilized for lifting and positioning the crane (figures 6 and 7, elements 6 and 5; pages 3 – 4, paragraphs 44 – 45). It would have been obvious to one skilled in the art to position the components of a crane uptower to a wind turbine, as taught by Holloway, wherein the positioning is performed via an additional crane mounted uptower on the nacelle housing, as taught by Guarro, because Guarro teaches that such a system is a cost effective and flexible means of lifting a wench uptower to a wind turbine (page 1, paragraph 8).
As to claim 35, Holloway teaches that the crane is divisible into components (figures 3 – 6, elements 120, 140, 160, 170, and 180; pages 3 – 4, paragraphs 33 – 37), and Guarro teaches that the additional crane is operable to lift and position the components in order to assemble the crane (pages 3 – 4, paragraphs 42 and 44 – 45).
As to claim 36, Holloway teaches that the components of the crane individually weigh 45 lbs or less (page 3, paragraph 30).
Claims 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway in view of Bennett as applied to claim 32 above, and further in view of Guerenbourg (U.S. Patent Application Publication Number 2012/0099993).
As to claim 37, while Holloway teaches the method comprising removing and installing new bearing pads (pages 3 – 4, paragraphs 33 – 37), Holloway does not teach lifting the main shaft during the removal and installation. Guerenbourg teaches a method for performing maintenance of a wind turbine (abstract), the method comprising the steps of: removing and installing bearing pads (page 5, paragraph 53), wherein a lifting device is employed to elevate the main shaft to a given clearance height (figure 2, element 22 being the ‘lifting device’; page 5, paragraph 53). It would have been obvious to one skilled in the art to provide the method of Holloway with the lifting device of Guerenbourg, so as to allow the main shaft to be lifted, thus allowing access to the bearing pads, as taught by Guerenbourg (page 5, paragraph 53). It is the position of the Examiner that the lifting device of Guerenbourg is capable of lifting the main shaft to a clearance height that is greater than one half inch.
As to claim 39, while Holloway teaches the method comprising removing and replacing a press-fit main bearing from the main shaft (pages 3 – 4, paragraphs 33 – 37), Holloway does not teach how to replace the main bearing. Guerenbourg teaches a method for performing maintenance of a wind turbine (abstract), the method comprising: removing a main bearing from the main shaft (figures 2 – 4, elements 1 – 3 and 30 – 35 being the ‘main bearing’ and element 13 being the ‘main shaft’; page 5, paragraphs 50 – 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726